— In an action to recover damages for the conversion of property, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Dowd, J.), dated December 18, 1984, which, upon the defendant’s cross motion for summary judgment, dismissed the complaint.
Judgment affirmed, with costs.
The plaintiff failed to offer any evidence to substantiate his claim that the property in question belonged to him. Defendant offered convincing evidence that the property belonged to *721someone else. Accordingly, summary judgment dismissing the complaint was appropriate. Weinstein, J. P., Rubin, Eiber and Spatt, JJ., concur.